3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Risbo (USPGPUB 2009/0319065) in view of Moses et al. (US Patent Number 5,226,000).
Regarding claim 1, Risbo discloses a system  (fig. 1C) comprising: an electrical signal (x(n), fig. 1C) wherein the electrical signal is driven by a real-time progressive polynomial spline evaluation (7, fig. 1C; paragraph 0020)  that achieves an up-sampling (5, fig. 1C) by a power-of-two factor using a linear combination (paragraph 0020) but does not disclose a system wherein dither is applied to the linear combination. However, Moses et al., in a related art, disclose a system wherein dither (116, fig. 11a)  is applied to the linear combination (paragraph bridging col. 20 and 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Moses et al’s system in Risbo in order to improve the system.
 Regarding claim 7, Risbo discloses a  system (fig. 1C) comprising: an electrical signal (x(n), fig. 1C) wherein an instantaneous phase angle of the electrical signal (7, fig. 1C; paragraph 0020)  is substantially calculated by a real-time progressive polynomial spline evaluation that achieves an up-sampling (c, fig. 1C) by a power-of-two factor using a linear combination of counters (paragraph 0020) does not disclose a system wherein dither is applied to the linear combination. However, Moses et al., in a related art, disclose a system wherein dither (116, fig. 11a)  is applied to the linear combination (paragraph bridging col. 20 and 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Moses et al’s system in Risbo in order to improve the system.
Regarding claim 2, Risbo discloses a system (fig. 1C) , wherein the polynomial spline has a plurality of intervals, and wherein at least one of the plurality of intervals is a base frequency period (paragraph 0072).  
Regarding claim 3, Risbo discloses a system (fig. 1C) , wherein the polynomial spline has a plurality of intervals, and wherein at least one of the plurality of intervals is a power-of-two count of base frequency periods (paragraph 0072).    
Regarding claim 4, Risbo discloses a system (fig. 1C), wherein the polynomial spline has a plurality of intervals, and wherein at least one of the plurality of intervals is a power-of-two fraction of a base frequency period (paragraph 0072).  
Regarding claim 5, Risbo discloses a system (fig. 1C) wherein the electrical signal has a phase angle, and wherein the phase angle is modified by a rolling counter incremented by a value driven by an external environmental monitoring sensor (paragraph 0072).    .  
Regarding claim 6, Risbo discloses a system (fig. 1C), wherein the electrical signal has a phase angle, and wherein the phase angle is modified by a rolling counter decremented by a value driven by an external environmental monitoring sensor (paragraph 0072).    . 
Regarding claim 8, Risbo discloses a system (fig. 1C), wherein the polynomial spline has a plurality of intervals, and wherein at least one of the plurality of intervals is a base frequency period (paragraph 0072).     
Regarding claim 9, Risbo discloses a system (fig. 1C), wherein the polynomial spline has a plurality of intervals, and wherein at least one of the plurality of intervals is a power-of-two count of base frequency periods (paragraph 0072).       
Regarding claim 10, Risbo discloses a system (fig. 1C) wherein the polynomial spline has a plurality of intervals, and wherein at least one of the plurality of intervals is a power-of-two fraction of a base frequency period (paragraph 0072).     .  
Regarding claim 11, Risbo discloses a system (fig. 1C) wherein the electrical signal has a phase angle, and wherein the phase angle is modified by a rolling counter incremented by a value driven by an external environmental monitoring sensor (paragraph 0072).     .  
Regarding claim 12, Risbo discloses a system (fig. 1C), wherein the electrical signal has a phase angle, and wherein the phase angle is modified by a rolling counter decremented by a value driven by an external environmental monitoring sensor (paragraph 0072).     .  
Regarding claim 13, Risbo discloses a system (fig. 1C comprising: a digital electrical signal having a state x(n) , wherein the state is calculated by comparing a difference between a current position in a base frequency cycle and an instantaneous phase angle to a proportion of cycle duty that would be present at the base frequency cycle (paragraph 0072) does not disclose a system wherein dither is applied to the linear combination. However, Moses et al., in a related art, disclose a system wherein dither (116, fig. 11a)  is applied to the linear combination (paragraph bridging col. 20 and 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Moses et al’s system in Risbo in order to improve the system.
Regarding claim 14, Risbo discloses a system (fig. 1C) further comprising a polynomial spline having a plurality of intervals, and wherein at least one of the plurality of intervals is a base frequency period (paragraph 0072).     .  
Regarding claim 15, Risbo discloses a system (fig. 1C) , further comprising a polynomial spline having a plurality of intervals, and wherein at least one of the plurality of intervals is a power-of-two count of base frequency periods (paragraph 0072).     .  
Regarding claim 16, Risbo discloses a system (fig. 1C), further comprising a polynomial spline having a plurality of intervals, and wherein at least one of the plurality of intervals is a power-of-two fraction of a base frequency period (paragraph 0072).     .  
Regarding claim 17, Risbo discloses a system (fig. 1C), wherein the electrical signal has a phase angle, and wherein the phase angle is modified by a rolling counter incremented by a value driven by an external environmental monitoring sensor (paragraph 0072).       
Regarding claim 18, Risbo discloses a system (fig. 1C), wherein the electrical signal has a phase angle, and wherein the phase angle is modified by a rolling counter decremented by a value driven by an external environmental monitoring sensor (paragraph 0072).    
 

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845